                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



DAVID LEE CANNON,
                                                                  Case No. 6:19-cv-00016-SB
                     Petitioner,
                                                                                       ORDER
       V.


CURTIS L. LANDERS, Lincoln
County Sheriff,

                     Respondent.


BECKERMAN, U.S. Magistrate Judge.

       This Court grants Petitioner's unopposed Motion to Dismiss (ECF No. 17). This

proceeding is DISMISSED, without prejudic_e.

Ill

Ill

Ill

Ill




1 -ORDER
       This Court denies a certificate of appealability because Petitioner has not made a

substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.

       DATED this   &i(day     of April, 2019.



                                                        cJ~,;1~,.,--
                                                     Stacie F. Beck?rman
                                                     United States Magistrate Judge




2 -ORDER
